Citation Nr: 1203861	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from August 1961 to December 1969.  His awards and decorations include the Vietnam Service Medal and the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Atlanta, Georgia, regional office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for hearing loss and tinnitus were initially denied in a September 1995 rating decision; although the Veteran submitted a notice of disagreement with this decision and was issued a statement of the case, he did not complete the appeal by submitting a substantive appeal.  

2.  The evidence of record at the time of the September 1995 rating decision including the Veteran's service treatment records and a September 1994 VA hearing examination; the Veteran's claim was denied on the basis that hearing loss and tinnitus were not shown during service.  

3.  Evidence received since the September 1995 rating decision includes two private medical opinions that were not previously considered that relate the Veteran's hearing loss and tinnitus to noise exposure during active service, and lay statements not previously considered which relate the Veteran's ongoing hearing problems to the first year after discharge. 

4.  The preponderance of the evidence supports a finding that bilateral hearing loss is at least in part the result of acoustic trauma sustained during service. 

5.  The evidence for and against a finding of service connection for tinnitus is in relative equipoise.  
CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied entitlement to service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.200 (2011).  

2.  Evidence received since the September 1995 rating decision regarding the denials of service connection for hearing loss and tinnitus is new and material, and the claims are reopened.  38 C.F.R. § 3.156(a) (2011). 

3.  Bilateral hearing loss was incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

4.  Tinnitus was incurred due to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously denied service connection claims for hearing loss and tinnitus.  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his claims and granting service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that he has submitted new and material evidence to reopen his claims for service connection for bilateral hearing loss and tinnitus.  

The record indicates that entitlement to service connection for hearing loss and tinnitus was initially denied in a September 1995 rating decision.  He initiated an appeal of this decision by submitting a notice of disagreement, and he was issued a statement of the case that addressed these issues in March 1997.  However, the Veteran did not complete his appeal by submitting a substantive appeal.  Therefore, the September 1995 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.200.  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

In this case, the evidence considered by the September 1995 rating decision included the Veteran's service treatment records as well as the results of a September 1994 VA examination.  The Veteran's claim was denied on the basis that there was no indication that he developed sensorineural hearing loss of either ear or tinnitus to a compensable degree within one year of discharge from service.  

The evidence received since September 1995 includes numerous lay or "buddy" statements from soldiers who served with the Veteran as well as people with whom he worked after service, a May 2008 VA examination and opinion from an audiologist, a June 2009 examination and opinion from a private otolaryngologist, an October 2009 opinion from a private audiologist, and an October 2010 addendum to the June 2009 opinion from the private otolaryngologist.  

The Board finds that the evidence received since September 1995 is both new and material.  The evidence is new in that the buddy statements and the private medical opinions were not previously considered and are not duplicative of evidence that was previously considered.  It is material in that some of the buddy statements maintain that the Veteran had many acoustic traumas during service or had noticeable hearing loss that interfered with his work within a year of discharge, and the private medical opinions relate at least part of his hearing loss and tinnitus to the acoustic traumas he stained during service.  This goes directly to the reason for the September 1995 rating decision, which found that there was no evidence of hearing loss or tinnitus during service or during the one year presumptive period following service.  Therefore, as the evidence is both new and material, the Veteran's claims for hearing loss and tinnitus are reopened.  

The Board will now proceed to a review of the Veteran's claims on a de novo basis.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If becomes other organic diseases of the nervous system such as hearing loss manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran's service treatment records are negative for complaints or treatment of hearing loss or tinnitus.  The hearing examination at discharge was normal.  He denied a history of hearing loss on a Report of Medical History obtained at that time.  The answer for whether or not the Veteran had ever experienced ear problems is unclear, as both the "yes" and "no" answers appear to be marked.  

However, the Veteran's personnel records confirm that he was worked in occupations where he was likely to be exposed to acoustic trauma.  He initially worked as a construction equipment mechanic, where he states he was constantly exposed to loud engine noises at a close range.  Later, he became a videographer, and was part of a camera crew that traveled to Vietnam on extended periods of temporary duty.  In Vietnam, it was his job to seek out and film combat, and the Veteran states that he was exposed at close range to all the gunfire and explosions that would normally accompany combat.  The Veteran has submitted numerous buddy statements, photographs, and documents pertaining to his unit's history in support of his claims, and they are consistent with the personnel records that are already in the claims folder.  Statements submitted by the Veteran in conjunction with a separate claim for service connection for post-traumatic stress disorder (PTSD) describe several occasions in which he was near explosions and gunfire.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  

A September 1994 VA examination shows that the Veteran had puretone thresholds of 55 decibels in the right ear and 50 decibels in the left ear at 4000 Hertz.  This is a hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.  The presence or absence of tinnitus was not noted. 

A more recent VA examination conducted in May 2008 shows that the Veteran had auditory thresholds of 50, 50, 50, 55, and 60 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for both the right and left ears.  Speech recognition was 96 percent on the right and 88 percent on the left.  This examination shows that the Veteran currently has hearing loss as defined by 38 C.F.R. § 3.385.  He also reported a history of tinnitus in his left ear since a machine gun blast around 1966 and tinnitus in this right ear for four or five years.  This examination confirms that the Veteran currently has hearing loss as defined by 38 C.F.R. § 3.385.  Therefore, as the Veteran has current diagnoses of his hearing loss and tinnitus, and as there is evidence of acoustic trauma during service, two of the three elements of service connection have been met.  However, there must still be evidence of a nexus between the events in service and the current hearing loss in order to establish service connection for either hearing loss or tinnitus.  

A nexus can be demonstrated by either submitting evidence of continuity of symptomatology or by medical opinion.  In this case, the Veteran has done both.  

The Veteran has submitted numerous statements to the effect that he began to experience hearing loss during or shortly after discharge from service.  He notes that he continued to work with video after his discharge from service, which led to a career in television.  He states that this interfered with his work when it came to sound editing, and that he learned to have his work double checked.  This is confirmed by lay statements from people who worked with the Veteran within his first year of discharge and for many years afterwards.  A statement from a former co-worker confirmed that the Veteran experienced some difficulty with sound editing due to his hearing within his first year after discharge and that it progressed throughout his career.  The Veteran has reported a similar progression in regards to his tinnitus, and as previously described states that he began to experience tinnitus of his left ear during service and of his right ear for the past four or five years.  

In addition, there are three medical opinions that address these claims.  One opinion is against the Veteran's claim and the other two support his claim.  

The Veteran was afforded a VA examination by an audiologist who reviewed the claims folder.  The diagnosis was moderate to severe bilateral sensorineural hearing loss.  She noted that the Veteran had been in combat during service.  His reports of tinnitus in the left ear since service and right ear for four or five years were also noted.  She opined that it was less likely than not that the Veteran's hearing loss was due to military noise exposure.  This was based on his service treatment records which indicated normal hearing two months before discharge from service.  She continued that she was unable to assess the relationship between tinnitus of the left ear and the military noise exposure without resorting to mere speculation; it would be expected that noise-induced tinnitus would be accompanied by a noise induced hearing loss but she was not sure it was a pre-requisite.  It was less likely than not that the tinnitus in the right ear was due to military noise exposure as the onset did not coincide with the dates of military service. 

In contrast, the Veteran underwent a private examination by an otolaryngologist, R.S., M.D., in June 2009.  The Veteran had a history of longstanding issues of ringing in the ears.  He had significant noise exposure in service due to heavy construction equipment and then being exposed to combat noise as a photographer.  The Veteran said that he was asked during service if he had ringing and he answered "no", but that was because he was experiencing more of a roaring sound.  After service, the Veteran would have difficulty editing film because he had difficulty in hearing spoken word.  He denied any other major exposure issues as far as hearing problems.  After the examination the Veteran was noted to have a moderate hearing loss with high frequency drop-off to severe.  The examiner opined that based on the significant exposure he had in the military, it was highly likely that the exposure to sound in the military caused him some degree of hearing loss.  There were age related changes on top of that but it was highly likely the exposure had some result.  The doctor noted that there had been studies that demonstrated there can be delays between the trauma and the onset of hearing loss.  The doctor further noted that the Veteran had a history of hearing problems with film editing within five or six years of discharge, which showed some significant changes by that time and was unlikely to have been age related at that point.  

In October 2009, a private audiologist stated that she had reviewed the records regarding the Veteran's history of noise exposure over the years and had read the report by Dr. R.S.  Based on those records and the most recent audiogram, she was in agreement with him when he concluded that it was highly likely the Veteran's exposure to sound in the military caused him some degree of hearing loss.  She added it sounded reasonable based on the history of noise exposure in service and also noted that some degree of hearing loss was present right after service.  

An addendum to the June 2009 opinion was received from Dr. R.S. in October 2010.  He stated that he had reviewed the medical records, audiograms and other tests done through the VA as well as the notes from the Veteran's coworkers and the war.  The doctor noted that the hearing test at discharge was limited but was the only data available.  He continued to feel that the Veteran had long lasting significant problems with his hearing and that there was a significant contribution to this from his noise exposure in service.  

The Board finds that the evidence supports entitlement to service connection for bilateral hearing loss.  Basically, the two opinions stating the Veteran's hearing loss is due at least in part to noise exposure in service outweigh the one opinion that states there is no such relationship.  The Board notes that Dr. R.S. has the higher level of training and is therefore presumed to have greater expertise than the VA audiologist.  Moreover, he notes that studies support his position that there can be a delay between acoustic trauma and the onset of hearing loss, which would account for the normal hearing examination at discharge.  The Veteran's history of experiencing hearing loss within a year or so of discharge is consistent with these studies and is supported by lay evidence.  Like the VA audiologist, he reviewed the Veteran's claims folder before offering his addendum.  The private audiologist also states she reviewed the record and that she agrees with Dr. R.S.  In contrast, while the VA audiologist reviewed the claims folder and conducted an examination, the only reason or basis she gives in support of her opinion is that the Veteran's hearing examination was normal two months prior to discharge.  Dr. R.S. has accounted for this in his opinion, plus there is a lay statement indicating the Veteran's hearing loss was affecting his work within the first year after discharge.  Therefore, the preponderance of the evidence suggests that the Veteran's current hearing loss is due at least in part to noise exposure in service, and it follows that entitlement to service connection is warranted.  

After careful consideration, the Board also finds that the evidence both for and against service connection for tinnitus is in relative equipoise, and that in turn service connection is established.  

The May 2008 VA audiologist stated that she was unable to offer an opinion regarding tinnitus of the left ear without resorting to speculation.  She noted that the Veteran reported it had been present since before discharge from service but she was unsure if it was a prerequisite for tinnitus to be accompanied by noise induced hearing loss.  As for the right ear, she believed it less likely than not that it was due to military noise exposure as the dates of onset did not coincide with military service.  On the other hand, Dr. R.S. explained why the Veteran did not report tinnitus on his discharge examination when he noted that the Veteran said he had only been asked about ringing in his ears and not about the roaring sound he was actually experiencing.  While both the private audiologist and the doctor failed to explicitly include tinnitus in their opinions, the Board believes that given that the doctor's report includes both descriptions of the Veteran's tinnitus history and current complaints; his opinion regarding the relationship between noise exposure in service and current hearing loss was meant to encompass tinnitus as well.  Moreover, the Veteran is competent to report that he has experienced tinnitus since service, and there is no reason to doubt his credibility.  The Board again notes that the Report of Medical History obtained at discharge had both the "yes" and "no" boxes checked when asked about ear problems, and the Veteran has explained that he was asked only about ringing of his ears and not the roaring sound he states he was actually experiencing.  The Board believes that these factors place the evidence in relative equipoise, which means that service connection for tinnitus is warranted. 


ORDER

New and material evidence has been presented to reopen a claim for service connection for hearing loss; the claim is reopened and service connection is granted.  

New and material evidence has been presented to reopen a claim for service connection for tinnitus; the claim is reopened and service connection is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


